Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 20, a comma is missing between the words “bottom” and “right.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The premise of the first part of claim 2 that each of the sidewall access openings is a first access opening contradicts the second part of claim 2 which seems to indicate that each sidewall has a second access opening.  
The Office suggestion for claim 2:  “wherein the portions defining at least one access cutout define at least two access cutouts, a first access cutout and a second access cutout.”  Note the language 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grday (US 6800806) in view of Filipov (US 5931325).
Grday discloses a wall sleeve comprising: a top sidewall; a bottom sidewall; a right sidewall, the right sidewall extending between and connecting one end of the top sidewall to a corresponding end of the bottom sidewall; a left sidewall, the left sidewall extending between and connecting an opposing end of the top sidewall to a corresponding opposing end of the bottom sidewall; the top sidewall extending between and connecting one end of the right sidewall to a corresponding end of the left sidewall; the bottom sidewall extending between and connecting an opposing end of the right sidewall to a corresponding opposing end of the left sidewall; a rear wall, the rear wall extending between and connecting together the top sidewall, the bottom sidewall, the right sidewall, left sidewall to cooperatively define an enclosure, the enclosure having an enclosure opening located opposite of the 
Grday discloses the invention except for (1) each sidewall having an identical configuration and (2) the access openings being elongated.  Regarding (2), Grday teaches elongated access openings, see for example, Fig. 10 depiction of cable access port 28.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify all the sidewall access openings to all have an elongated shape as the elongated shape conforms to the cross sectional shape of a line or element that is positioned within the access opening.  Regarding (1), Filipov teaches box 1 as shown in Fig. 4 showing that each sidewall has two access openings and three mounting openings, all sidewalls are identical to each other, same number of openings, same number of type of openings, same size, same placement, same hole configuration, the box is square for same dimensions, and concentricity of openings is identical.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the sidewalls to be identical for uniformity to achieve consistent and equivalent load and performance characteristics.
.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grday in view of Filipov as applied to claim 1 above, and further in view of Cole (US 2007/0225079).
The combination fails to disclose the door.  Cole teaches a pivotal or hinged door assembly as best shown in Fig. 8-9, Fig. 9 is an exploded view indicating separate parts and manner of assembly, the assembly includes a frame (door frame 102), a bezel (126) and a cover door (either or both displays 128a, b).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the wall sleeve to include at least one cover door for the purpose of closing an opening in the frame or bezel to provide a display panel (window) to view through the door and to prevent egress of water, moisture or debris that might hinder the operation of the devices within the wall sleeve. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grday in view of Filipov as applied to claim 1 above, and further in view of Cleghorn et al.  (US 8251253) (Cleghorn).
The combination fails to disclose a moveably mounted door.  Cleghorn teaches door 300 hingedly and moveably mounted to an enclosure through mounting openings (slots) in hinge pin holder 410.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a door and mounting openings as taught by Cleghorn to close the enclosure opening to prevent the ingress of debris and to prevent damage to components within the enclosure.  
Re claim 8, the mounting openings on each sidewall exists in the combination as shown by the guide holes 30a, 30b and aligning fastener apertures 32a, 32b of Grday which are considered as door .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grday in view of Filipov and Cleghorn as applied to claim 8 above, and further in view of Dowd (US 1050924).
The combination discloses the invention except for the door mounting openings being in the form of slots.  Dowd teaches a door or window frame wherein the frame consists of two portions, outer portion A corresponding to the door frame and inner portion B corresponding to a wall sleeve, slots 6 provide mounting openings in the wall sleeve for the door frame A to which the door is mounted by hinges 10.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the mounting openings to be slots to allow adjustment of the thickness of the jamb to correspond to the wall to which the wall sleeve is mounted.

Claims 1 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0180768) in view of Grday and Filipov.
Moore discloses a combination of a wall sleeve (enclosure 26) and a tankless water heater 12, the bottom of the enclosure 26 allows plumbing access.  The structure of a tankless water heater enclosure or box and an electrical junction enclosure or box is similar in that the internal components of the respective system are protected and sidewall openings for line access is necessary.  Therefore, the construction of an enclosure for electrical components is analogous art to Moore and the wall sleeve and tankless water heater of the present invention because (1) the field of endeavor is the same, protective wall structures for inner wall systems, and (2) the problems to be solved are similar in that 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add or modify the enclosure of Moore to have the configuration of the Grday in view of Filipov enclosure to provide adequate sidewall access of lines and openings for mounting as well as a front that is open or closeable by an openable door for front access.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Grday and Filipov as applied to claim 14 above, and further in view of Cleghorn.
Re claim 16, the mounting openings on each sidewall exists in the combination of Grday in view of Filipov as shown by the guide holes 30a, 30b and aligning fastener apertures 32a, 32b of Grday which are considered as door mounting openings on each sidewall.  These mounting openings of Grday are all capable of mounting a cover door 64 as the cover door 64 is indirectly mounted to the wall sleeve 10 through the door frame 60.
The combination fails to disclose the door.  Cleghorn teaches door 300 hingedly and moveably mounted to an enclosure through mounting openings (slots) in hinge pin holder 410.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a door and mounting openings as taught by Cleghorn to close the enclosure opening to prevent the ingress of debris and to prevent damage to components within the enclosure.  

Response to Arguments
Applicant’s arguments, see remarks, filed March 15, 2021, with respect to the rejection(s) of the claims under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant's arguments filed March 15, 2021, with respect to the art rejections have been fully considered but they are not persuasive. The Office at times has to deal with unreasonable applicants.  Applicant perfectly displays such unreasonable positions when arguing that Grday’s and Filipov’s knockouts are not cutouts defining openings.  Obviously, knockouts are not cutouts or openings.  In the actions of this case, the Office has never taken the position that knockouts are cutouts.  The knockouts are portions severed or scored that can be easily removed which leave a cutout or opening once removed.  Applicant’s position is unreasonable and applicant’s remarks are not persuasive.
Statements that cutouts disclosed by the references are closer to the rear wall than the enclosure opening is not persuasive.  Grday and Filipov show cutouts closer to the rear wall than the enclosure opening.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/                    Primary Examiner, Art Unit 3733